J-A14043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JOHN MCDONALD, SR. AND JAMES J.             :    IN THE SUPERIOR COURT OF
 PURMAN, IV                                  :         PENNSYLVANIA
                                             :
                     Appellants              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 CNX GAS COMPANY, LLC., AND                  :
 BARRY L. MCCONNELL AND JEFFREY              :
 W. MCCONNELL                                :    No. 83 WDA 2020

              Appeal from the Order Entered December 18, 2019
               in the Court of Common Pleas of Greene County
                    Civil Division at No(s): A.D. 769,2015

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED SEPTEMBER 10, 2020

      John McDonald, Sr. (“McDonald”), and James J. Purman, IV (“Purman”)

(collectively, “Plaintiffs”), appeal from the Order entering summary judgment

against them and in favor of CNX Gas Company, LLC (“CNX”), Barry L.

McConnell   (“McConnell”),   and   Jeffrey       W.    McConnell   (“J.   McConnell”)

(McConnell and J. McConnell collectively referred to as “the McConnells”) (all

defendants hereinafter referred to as “the CNX Defendants”). We affirm.

      The trial court summarized the relevant history underlying the instant

appeal as follows:

      McDonald is the owner of an undivided [ninety percent] (90%)
      interest in 115+ acres located in Morris Township, Greene County,
      Pennsylvania [(“the McDonald Land”)]. [] Purman owns a[n]
      undivided [ten percent] (10%) interest in 131+ acres located in
      Morris Township, Greene County, Pennsylvania [(“the Purman
      Land”)]. The Purman Land includes the McDonald Land.
J-A14043-20



            [Plaintiffs’] Complaint sets forth claims for Declaratory
     Relief, an Accounting, Trespass and Ejectment.

          On December 14, 1977, Melvin M. McConnell and Hester L.
     McConnell [(collectively, “the Lessors”)] entered into an Oil and
     Gas Lease [(“the 1977 Lease” or “the Lease”)] with Consolidation
     Coal Company [(“CCC”)].        Defendants [] McConnell and [J.
     McConnell] are the heirs of the Lessors. [] CNX [] acquired the
     [CCC’s] interest in the Lease.

           The primary term of the Lease is twenty-five years and can
     be extended by either (1) production or (2) drilling operations.
     Moreover, at the end of the primary term, the lessee[, CCC,] can
     elect to extend the Lease by an additional twenty-five years by
     paying the Lessors a renewal charge of $50.00 per acre. The
     Lease also grants specific rights to use the surface and allow[s]
     for unitiz[]ation with other properties.

            On February 17, 1993, [the Lessors] conveyed a 131+ acre
     tract to James F. Kern [(“Kern”)] and Nancy Kern [(collectively,
     “the Kerns”)]. The conveyance was subject to the 1977 Lease[,]
     and the [Lessors] excepted and reserved from the conveyance all
     the oil and gas rentals and royalties associated with the Lease.

           On November 15, 2002, [CCC] exercised the option to
     extend the 1977 Lease. [The McConnells, as heirs of the Lessors,]
     were issued checks in accordance with this option.

            On June 18, 2003, [the Kerns] conveyed the property to
     [McDonald] and John H. McDonald, Jr. [(“McDonald, Jr.”)
     (collectively, “the McDonalds”)].

           The conveyance was subject to the 1977 Lease and
     excepted and reserved all the oil and gas rentals and royalties
     from the 1977 Lease to the heirs of [the Lessors].

          On March 26, 2005, [McDonald] and [] McDonald, Jr.[,]
     conveyed 131+ acres to [McDonald].

           The conveyance was subject to the 1977 Lease and
     excepted and reserved all [of] the oil and gas rentals and royalties
     from the 1977 Lease to the heirs of [the Lessors].


                                    -2-
J-A14043-20


               On September 30, 2015, Plaintiffs filed the Complaint.
         [Plaintiffs contested the CNX Defendants[’] oil and gas rights
         under the 1977 Lease.] In response to the Complaint, [the CNX
         Defendants] have Counter-Claimed seeking Declaratory Relief in
         favor of their rights….

Trial Court Opinion, 3/15/18, at 1-3 (unnumbered).

         At the close of discovery, the CNX Defendants filed a Motion for partial

summary judgment. On March 15, 2018, the trial court granted the Motion.

Plaintiffs filed an interlocutory appeal, which this Court quashed on December

10, 2018. See McDonald v. CNX Gas Co., 203 A.3d 304 (Pa. Super. 2018)

(unpublished memorandum).

         CNX subsequently filed a Supplemental Motion for summary judgment.

Plaintiffs also filed their own Motion for summary judgment. On December

18, 2019, the trial court entered an Order denying Plaintiffs’ Motion for

summary judgment, and granting the CNX Defendants’ Supplemental Motion

for summary judgment. Thereafter, Plaintiffs filed the instant timely appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

         Plaintiffs present eight claims in their Statement of Questions involved,

but set forth five differently-worded claims in the argument section of their

brief:

         1. “[Whether] the 1977 Lease Extension was not valid because

            A. The Lease Extension charge was paid to the wrong party;
               and




                                        -3-
J-A14043-20


         B. CCC failed to record the Lease extension in the Recorder’s
            Office.” See Brief for Appellants at 14, 20.

      2. “[Whether] McDonald is a bona fide purchaser.” See id. at 32.

      3. “[Whether] McDonald’s trespass claims were improperly
         dismissed.” See id. at 36.

      4. “[Whether] McDonald’s ejectment claims were improperly
         dismissed.” See id. at 38.

      5. “[Whether] McDonald’s accounting claim was improperly
         dismissed.” See id. at 39.

We will address Plaintiffs’ claims in the order set forth above.

      Initially, we are cognizant of our scope and standard of review:

             Our scope of review of an order granting summary judgment
      is plenary. [W]e apply the same standard as the trial court,
      reviewing all the evidence of record to determine whether there
      exists a genuine issue of material fact. We view the record in the
      light most favorable to the non-moving party, and all doubts as to
      the existence of a genuine issue of material fact must be resolved
      against the moving party. Only where there is no genuine issue
      as to any material fact and it is clear that the moving party is
      entitled to a judgment as a matter of law will summary judgment
      be entered.

             Motions for summary judgment necessarily and directly
      implicate the plaintiff’s proof of the elements of his cause of
      action. ... Thus, a record that supports summary judgment will
      either (1) show the material facts are undisputed or (2) contain
      insufficient evidence of facts to make out a prima facie cause of
      action or defense and, therefore, there is no issue to be
      submitted to the [fact-finder]. Upon appellate review, we are not
      bound by the trial court’s conclusions of law, but may reach our
      own conclusions. The appellate Court may disturb the trial court’s
      order only upon an error of law or an abuse of discretion.

DeArmitt v. New York Life Ins. Co., 73 A.3d 578, 585-86 (Pa. Super. 2013)

(citations and quotation marks omitted).


                                      -4-
J-A14043-20


        Our standard of review for a declaration of rights is also well settled.

        Under the Declaratory Judgments Act,[1] the trial court is
        empowered to declare the rights and obligations of the parties
        involved. Our standard of review in a declaratory judgment action
        is limited to determining whether the trial court clearly abused its
        discretion or committed an error of law. We may not substitute
        our judgment for that of the trial court if the court’s determination
        is supported by the evidence.

Robson v. EMC Ins. Cos., 785 A.2d 507, 509 (Pa. Super. 2001) (footnote

added, citations and internal quotation marks omitted).

        In their first issue, Plaintiffs claim that the trial court erred in entering

summary judgment in favor of the CNX Defendants, when the evidence

establishes that the 1977 Lease renewal was not valid. Brief for Appellants at

14. Plaintiffs recognize that the Lessors entered into the Lease in 1977, for a

term of 25 years, and that the Lease was recorded at that time. Id. at 15.

Plaintiffs state that in 1993, the McConnells conveyed the [l]eased [l]and” to

the Kerns, but excepted from that conveyance “all the oil and gas rentals and

royalties under the above recited oil and gas lease until the expiration or

termination of the same, whereupon all the oil and gas rights shall revert to

the [Kerns], the Grantees herein, their heirs and assigns.” Id. at 16 (citation

omitted). Plaintiffs posit that the conveyance reserved the rents and royalties

to the McConnells, but not the renewal fee. Id. at 17. According to Plaintiffs,

CNX’s predecessor, CCC, paid the renewal fee to the McConnells, and not the



____________________________________________


1   See 42 Pa.C.S.A. §§ 7531-7541.

                                           -5-
J-A14043-20


Kerns. Id. at 20. Because the renewal fee was not paid to the Kerns, Plaintiffs

argue, the oil and gas lease expired, and they now own the rights to the gas

and oil underlying the property. Id.

      Our review of the record discloses that Plaintiffs waived this issue. In

their initial Complaint and in subsequent filings, Plaintiffs claimed that the

Lease renewal was not valid, based solely upon CCC’s failure to record the

renewal in the Greene County Recorder’s Office. See Complaint, 9/30/15, at

¶¶ 7-8 (averring that the renewal or extension of the Lease was not “filed” or

recorded); Response to New Matter and Counterclaim of the McConnells,

1/12/16, at ¶ 6 (averring that notice of an extension of the Lease was not

recorded); Plaintiffs’ Brief in Opposition to CNX’s Preliminary Objections,

1/29/16, at 3 (unnumbered) (asserting that no renewal or extension of the

Lease was recorded).      Significantly, in opposing CNX’s October 30, 2017,

Motion for summary judgment, Plaintiffs claimed only that CCC “never

confirmed that lease extension by recording a notice thereof in the Recorder’s

Office of Greene County, PA.”     Brief in Opposition to Motion for Summary

Judgment, 2/1/18, at 2.

      Our review further discloses that on March 15, 2018, the trial court

entered summary judgment against Plaintiffs as to the validity of the Lease

renewal, concluding that the Lease renewal was not void based upon a lack of

recording. Trial Court Opinion and Order, 3/15/18, at 3-4.        Following the

quashal of Plaintiffs’ interlocutory appeal of that Order, Plaintiffs filed their


                                       -6-
J-A14043-20


own Motion for summary judgment. Plaintiffs first raised their present claim

in that Motion. Specifically, Plaintiffs’ Motion for summary judgment claimed

that the Lease renewal was void, based upon CCC’s alleged payment to the

wrong party. See Motion for Summary Judgment, 5/31/19, at 6.

      As this Court has explained,

      a non-moving party’s failure to raise grounds for relief in the trial
      court[,] as a basis upon which to deny summary judgment[,]
      waives those grounds on appeal. … A decision to pursue one
      argument over another carries the certain consequence of waiver
      for those arguments that could have been raised but were not.
      This proposition is consistent with our Supreme Court’s efforts to
      promote finality, and effectuates the clear mandate of our
      appellate rules requiring presentation of all grounds for relief to
      the trial court as a predicate for appellate review.

Walsh v. Borczon, 881 A.2d 1, 5 (Pa. Super. 2005) (emphasis omitted)

(quoting Harber Philadelphia Center City Office Ltd. v. LPCI Ltd. P’ship,

764 A.2d 1100, 1105 (Pa. Super. 2000)).

      Thus, the trial court finally resolved Plaintiffs’ claim of an invalid Lease

renewal based upon the only theory advance by Plaintiffs: the failure to record

the Lease renewal in Greene County. Plaintiffs waived any other basis for

opposing summary judgment, on their claim of an invalid Lease renewal, by

not raising it in opposition to the CNX Defendants’ October 30, 2017, Motion

for summary judgment. See Walsh, supra. Accordingly, we cannot grant

Plaintiffs relief on this portion of their first issue.

      Also, in their first issue, Plaintiffs challenge the validity of the Lease

renewal based upon CCC’s failure to record the renewal in Greene County.


                                         -7-
J-A14043-20


Brief for Appellants at 20. Specifically, Plaintiffs claim that CCC’s failure to

record the Lease renewal at the Recorder’s Office, as required by statute,

rendered the renewal void. Id. at 21. Plaintiffs argue that they cannot be

charged with notice of the Lease’s renewal, because no such renewal was

recorded.   Id. at 23.   Thus, Plaintiffs claim ownership of the oil and gas

underlying their property by virtue of the failure to record the renewal of the

1977 Lease.

      Pennsylvania’s recording statute provides, in relevant part, as follows:

      Every such deed, conveyance, contract, or other instrument of
      writing which shall not be acknowledged or proved and
      recorded … shall be adjudged fraudulent and void as to any
      subsequent bona fide purchaser or mortgagee or holder of any
      judgment, duly entered in the prothonotary’s office of the county
      in which the lands, tenements, or hereditaments are situate,
      without actual or constructive notice unless such deed,
      conveyance, contract, or instrument of writing shall be
      recorded … before the recording of the deed or conveyance or the
      entry of the judgment under which such subsequent purchaser,
      mortgagee, or judgment creditor shall claim.

21 Pa.C.S.A. § 351.

      The purpose of Pennsylvania’s land recording statutes is “to protect

subsequent bona fide purchasers by providing notice of conveyances and any

other restrictions on land and guarding against a fraudulent title.”

MERSCORP, Inc. v. Delaware County, 207 A.3d 855, 866 (Pa. 2019)

(citing, inter alia, Montgomery County, Pa. v. MERSCORP Inc., 795 F.3d

372 (3d Cir. 2015) (holding that Pennsylvania recording statutes do not create

a mandatory duty to record every conveyance but, rather provide instructions


                                     -8-
J-A14043-20


for “preserv[ing] the property holder’s rights as against a subsequent bona

fide purchaser”)).   “[A] property owner has the duty to become aware of

recorded restrictions in the chain of title and will be bound to such restrictions

even absent actual notice.” Vernon Twp. Volunteer Fire Dep't, Inc. v.

Connor, 855 A.2d 873, 880 (Pa. 2004); see Finley v. Glenn, 154 A. 299,

301 (Pa. 1931) (noting that a “grantee is chargeable with notice of everything

affecting his title which could be discovered by an examination of the records

or other [documentary evidence] of title of his grantor”).          “It is always

the duty of a purchaser of real estate to investigate the title of his vendor, and

the purchaser must exercise due diligence in this regard.”            Sabella v.

Appalachian Dev. Corp., 103 A.3d 83, 103 (Pa. Super. 2014) (citations

omitted).

      The Supreme Court of Pennsylvania has explained this due diligence

obligation as follows:

      [The purchasers’] title could be affected only with what they
      actually or constructively knew at the time of the purchase;
      necessarily, as to the latter, by what they could have learned by
      inquiry of the person in possession and of others who, they had
      reason to believe, knew of facts which might affect the tit[l]e, and
      also by what appeared in the appropriate indexes in the office of
      the recorder of deeds, and in the various courts of record whose
      territorial jurisdiction embraced the land in dispute; but not of that
      which they could not have learned by inquiry of those only whom
      they had reason to believe knew of the facts.

Nolt v. TS Calkins & Assocs., LP, 96 A.3d 1042, 1048 (Pa. Super. 2014)

(quoting Lund v. Heinrich, 189 A.2d 581, 585 (Pa. 1963) (internal citations

omitted)).    “Accordingly, a purchaser fulfills his or her due diligence

                                      -9-
J-A14043-20


requirement when he or she examines the documents recorded in the county

or counties in which the property is situated and when he or she asks the

possessor about title, as well as any other people the purchaser has reason to

believe would know about the status of the property’s title.” Nolt, 96 A.3d at

1048.

        Here, the trial court determined that McDonald was not a bona fide

purchaser of the oil and gas rights subject to the 1977 Lease. Trial Court

Opinion, 3/15/18, at 4.          In their second issue, Plaintiffs challenge this

determination. See Brief for Appellants at 32. We therefore address the issue

of McDonald’s bona fide purchaser status at this time.

        McDonald claims that the language of the deeds in his chain of title did

not place him on notice as to whether the initial term of the Lease had been

extended. Id. However, our review discloses that McDonald’s chain of title

provided ample notice of the exception and reservation of the oil and gas

rights conveyed by the 1977 Lease. Beginning with the 1977 Lease, certain

oil and gas rights were conveyed by the Lessors to CCC. The 1977 Lease was

recorded at Greene County Deed Book Volume (“DBV”) 625, page 1055.2




____________________________________________


2 As this Court has explained, “an oil and gas lease reflects a conveyance of
property rights within a highly technical and well-developed industry, and thus
certain aspects of property law as refined by and utilized within the industry
are necessarily brought into play.” McCausland v. Wagner, 78 A.3d 1093,
1100 (Pa. Super. 2013).

                                          - 10 -
J-A14043-20


      In 1993, the Lessors conveyed 131+ acres, with some exclusions, to the

Kerns (“the Lessors/Kerns Deed”).           The Lessors/Kerns Deed expressly

excepted and reserved the oil and gas rights associated with the 1977 Lease,

providing as follows:

      This conveyance is made subject to a certain oil and gas lease
      currently in effect on the premises herein conveyed from Melvin
      M. McConnell et ux. to [CCC], dated December 14, 1977 and
      recorded April 14, 1978 in the Recorder’s Office of Greene County
      in Deed Book Vol. 625, page 1055, together with the drilling and
      operating rights, no well however to be drilled nearer than two
      hundred (200) feet to the house and barn now on said land.

      There is EXCEPTED AND RESERVED unto the said Melvin M.
      McConnell and Hester Lavonne McConnell, his wife, the Grantors
      herein, their heirs and assigns, all oil and gas rentals and royalties
      under the terms and provisions of the above recited oil and gas
      lease agreement until the expiration or termination of the same,
      whereupon all oil and gas rights shall revert to the said James F.
      Kern and Nancy Kern, his wife, the Grantees herein, their heirs
      and assigns.

Lessors/Kerns Deed, 2/17/93.         The Lessors/Kerns Deed was recorded at

Greene County DBV 111, page 1271.

      In June 2003, the Kerns conveyed an interest in the property to the

McDonalds,    as   joint   tenants   with   the   right   of   survivorship    (“the

Kern/McDonalds Deed”).       The Kerns/McDonalds Deed included the same

exception and reservation stated in the Lessors/Kerns Deed. In addition, the

Kerns/McDonalds Deed expressly provided the following exception and

reservation of rights related to the Lease:

      EXCEPTED AND RESERVED unto the said Melvin M. McConnell and
      Hester Lavonne McConnell, his wife, the Grantors herein, their
      heirs and assigns, all oil and gas rentals and royalties under the

                                      - 11 -
J-A14043-20


     terms and provisions of the above recited oil and gas [L]ease
     agreement until the expiration or termination of the same,
     whereupon all oil and gas rights shall revert to the said James F.
     Kern and Nancy Kern, his wife, the Grantees herein, their heirs
     and assigns. Further, that the said James F. Kern and Nancy Kern,
     his wife, the Grantors herein, hereby convey all their right, title
     and interest in said oil and gas rentals and lease agreements to
     John H. McDonald, Sr. and John H. McDonald, Jr., as their assigns.

Kern/McDonalds Deed, 6/18/03.       This deed was duly recorded at Greene

County DBV 281, page 567. Thus, McDonald had notice of the exception and

reservation of rights related to the 1977 Lease by virtue of the 2003

Kern/McDonalds Deed.

     In March 2005, the McDonalds executed a quit claim deed (the

“McDonalds/McDonald Deed”) transferring the McDonalds’ property interest

solely to McDonald. McDonalds/McDonald Deed, 3/26/05. Included in that

deed was the following reservation and exception of rights:

     This conveyance is SUBJECT to a certain oil and gas lease
     currently in effect on the premises herein conveyed from [the
     Lessors] to [CCC], dated December 14, 1997[,] and recorded April
     14, 1998[,] in the Recorder’s Office of Greene County,
     Pennsylvania, in [DBV] 625, Page 1055, together with the drilling
     and operating rights, no well however to be drilled nearer than
     two hundred (200) feet to the house and barn now on said land.

     There is EXCEPTED AND RESERVED unto the said [Lessors] the
     Grantors herein, their heirs and assigns, all oil and gas rentals and
     royalties under the terms and provisions of the above recited oil
     and gas lease agreement until the expiration or termination of the
     same, whereupon all oil and gas rights shall revert to the said
     [Kerns], the Grantees herein, their heir and assigns. Further, that
     the said [Kerns], Grantors, herein convey all their right, title and
     interest in said oil and gas rentals and royalties and lease
     agreements to [the McDonalds], as their assigns.

     ….

                                    - 12 -
J-A14043-20



      SUBJECT to oil and gas rights heretofore granted, excepted or
      reserved of record; to rights of way for pipe lines and pole lines of
      record, and to building restrictions set forth in prior deeds of
      records.

Id. at 2. The McDonalds/McDonald Deed was recorded at Greene County DBV

321, page 349.

      Thus, notice of the 1977 Lease was recorded repeatedly in McDonald’s

chain-of-title, up to and including the McDonalds’ conveyance to McDonald.

As McDonald is “chargeable with notice of everything affecting his title[,]” see

Finley, supra, and McDonald had a duty to investigate the status of the oil

and gas Lease disclosed in his deeds, see Nolt, supra, McDonald cannot

establish his status as a bona fide purchaser, as a matter of law. Discerning

no error by the trial court in this regard, we cannot grant McDonald relief on

his first and second issues.

      In their third issue, Plaintiffs challenge the entry of summary judgment

as to their trespass claim. Brief for Appellants at 10. Plaintiffs contend that

the CNX Defendants never argued, and provided no facts establishing, that

their alleged “trespassory conduct” was reasonable or “was activity related to

oil and gas development on the McDonald [P]roperty.” Id. at 37. Plaintiffs

argue that “while CNX argued that the ‘reasonable use’ doctrine applies to oil

and gas development, CNX made no effort to establish that the conduct

alleged by McDonald was reasonable and involved oil and gas development.”

Id. at 37-38.


                                     - 13 -
J-A14043-20


      In their Complaint, Plaintiffs averred a trespass cause of action based

upon CNX’s entry upon the property “without right or privilege[.]” Complaint,

9/30/15, ¶ 27. Plaintiffs did not claim a trespass based upon an unreasonable

use of the property.      Thus, a trespass cause of action based upon

“unreasonable use” of the surface of the property is waived. See Garcia v.

Cmty. Legal Servs. Corp., 524 A.2d 980, 982 (Pa. Super. 1987) (holding

that the failure to plead separate causes of action waives any unclaimed cause

of action); see also McShea v. City of Phila., 995 A.2d 334, 340 (Pa. 2010)

(explaining that, although the Rules of Civil Procedure are to be liberally

construed, “liberal construction does not permit unpled elements be pulled

from thin air and grafted onto the pleading; it does not excuse the basic

requirements of pleading. Where a pleading is straightforward, such as here,

there can be no reworking of the claim so as to create a different theory of

recovery.”).

      Regarding Plaintiffs trespass claim, we observe that “a trespass occurs

when a person who is not privileged to do so intrudes upon land in

possession of another, whether willfully or by mistake.”      Briggs v. Sw.

Energy Prod. Co, 224 A.3d 334, 346 (Pa. 2020) (emphasis added).

Therefore, “[a] right of entry constitutes an absolute defense to an action in

trespass.” Gedekoh v. Peoples Nat. Gas Co., 133 A.2d 283, 284-85 (Pa.

Super. 1957).




                                    - 14 -
J-A14043-20


      As stated above, CNX had the right of entry by virtue of the 1977 Lease.

Plaintiffs’ claims challenging validity of the Lease lack merit, as discussed in

detail supra. Because the record establishes CNX’s right to enter the property

pursuant to the 1977 Lease, we discern no error by the trial court in dismissing

Plaintiffs’ trespass cause of action premised upon the lack of privilege to enter

the property.

      In addition, regarding Purman’s individual trespass claim, the trial court

stated the following: “Plaintiff Purman’s interest in this matter arises from the

Purman Land encompassing the McDonald Land.            Since Plaintiff McDonald

cannot sustain his burden as a bona fide purchaser, [] Purman cannot

maintain an action in ejectment against the McConnell Defendants or their

Lessee, Defendant CNX[].” Trial Court Opinion, 3/15/18, at 3 (unnumbered).

      Further, in a subsequent Opinion, the trial court explained Purman’s

status as follows:

      The chain of title by which [] Purman claims his ownership interest
      [(the “Purman Interest”)] includes a quit claim deed dated August
      7, 1951[,] recorded at [DBV] 483, Page 14, wherein Hazel
      Purman, widow of James Purman, II, quitclaimed any interest she
      may have in the subject tract, purporting to include the Purman
      Interest, to James J. Purman, III [(“Purman, III”)]. However, the
      record indicates that at the time of the aforementioned quit claim
      deed, Hazel Purman had no interest in the Purman Interest to
      convey.

      In an apparent effort to clarify Ownership, Wilma S. Milliken, Helen
      Gaylord, John Hook and Sarah Hook, his wife, record owners of
      the Purman Interest, subsequently filed a quiet title action … at
      No. 39 December Term 1956, [in] the Greene County Court of
      Common Pleas [(“the quiet title action”)]. In the [] quiet title


                                     - 15 -
J-A14043-20


      action, the plaintiffs all claimed title to the Purman Interest by way
      of deeds dated July 13, 1951 ….

             By Decree entered December 27, 1956, the [trial court]
      ordered that [] Purman, III[,] be “forever barred from asserting
      any right, lien title[,] or interest in the real estate described in the
      [C]omplaint inconsistent with the interests of the plaintiffs …
      unless the said defendant commences an action in ejectment
      within thirty (30) days. After responsive pleadings by [] Purman,
      III, the December 27, 1956[,] Decree became final following the
      filing of a praecipe on March 25, 1957[,] entering judgment of the
      plaintiffs for failure of [Purman, III] to timely commence an action
      of ejection.

            Because the August 7, 1951[,] quit claim deed into
      Purman’s predecessor did not effectively convey the Purman
      Interest, and the record indicates no other source of title into []
      Purman, [] Purman never acquired any interest in the subject oil
      and gas. As all of [] Purman’s claims rest upon his claim of
      ownership in the subject oil and gas, all of his claims are hereby
      dismissed, in their entirety.

Trial Court Opinion, 12/18/19, at 2-3. The record confirms the trial court’s

analysis and conclusion. Consequently, Purman’s trespass action fails for this

reason as well. See id.

      In the fourth issue, Plaintiffs claim that the trial court improperly entered

summary judgment against McDonald as to his ejectment claim.               Brief for

Appellants at 38. In support, McDonald argues that “[b]ecause McDonald’s

ejectment claim involved acti[]vity related to the development by CNX of an

adjacent property for oil and gas drilling, his claim should not be dismissed.”

Id. According to McDonald, “the placing of an embankment on his property

and the placing of a road on his property were unauthorized encroachments,

as the activity related to the development of a drilling pad on an adjacent


                                      - 16 -
J-A14043-20


property. Id. McDonald asserts that there was no connection between the

activity on his property and the oil and gas Lease. Id. McDonald does not

direct our attention to any legal authority that would support his claim.

      “[W]here an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” Umbelina v.

Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (citation omitted).              Plaintiffs

neither apply relevant, legal authority to the facts of the case, nor present any

basis upon which this Court could conclude that the grant of summary

judgment was inappropriate. Accordingly, this claim is waived. See id.; see

also Pa.R.A.P. 2119(a) (providing that a brief’s argument portion must include

"discussion and citation of authorities as are deemed pertinent.”).

      Finally, in their fifth issue, Plaintiffs claim that the trial court improperly

entered summary judgment against them as to McDonald’s claim for an

accounting. Brief for Appellants at 39. According to Plaintiffs, “McDonald’s

accounting claim was based on CNX producing oil and gas without a lease.

Because of the above trial court errors, McDonald’s accounting claim should

not have been dismissed.” Id.

      As set forth above, we find no merit to Plaintiffs’ preceding issues.

Further, we observe that Plaintiffs, again, cite no legal authorities to support

their claim. Thus, this claim not only lacks merit, it is waived. See Umbelina

34 A.3d at 161; see also Pa.R.A.P. 2119(a).


                                      - 17 -
J-A14043-20


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                          - 18 -